          Case 1:19-cv-04209-KPF Document 30 Filed 07/08/19 Page 1 of 2



Jason M. Orange! (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfuttennan@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:
Facsimile:
               (212) 292-5390
               (212) 292-5391
                                                            MEMO ENDORSED
Attorneys for Plaintiff
Al/star Marketing Group, LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



ALLSTAR MARKETING GROUP, LLC,
Plaintiff

V.

545756338, et al.,                                          CIVIL ACTION No.
Defendants                                                   19-cv-4209 (KPF)




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)( I )(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Allstar
Marketing Group, LLC ("Allstar" or "Plaintiff''), by its undersigned attorneys, hereby gives
notice of dismissal of all claims against Defendant JOJO-I 00 in the above-captioned action,
with prejudice, and with each party to bear its own attorneys' fees, costs and expenses.
Case 1:19-cv-04209-KPF Document 30 Filed 07/08/19 Page 2 of 2




                 July   8
